Citation Nr: 0934727	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) with muscle spasm, disc protrusion at L5-S1, 
and radiculopathy, claimed as low back pain.

2.  Entitlement to service connection for a left knee 
disability, claimed as residuals of left knee meniscal tear.  

3.  Entitlement to service connection for bilateral shoulder 
tendonitis


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel




INTRODUCTION

The Veteran had active service in the Virgin Islands Army 
National Guard (VIARNG) from September 2005 to November 2006, 
with service in Kuwait and Iraq from November 2005 to October 
2006 in support of Operation Enduring Freedom.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2007 by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The Veteran requested a video-conference hearing in 
connection with the current claims.  The hearing was 
scheduled for April 2008, but the Veteran failed to report 
for the hearing and made no attempt to reschedule the hearing 
for a later date.  Thus, the Veteran's request for a hearing 
is considered to be withdrawn.  38 C.F.R. § 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran in this case contends that his low back, left 
knee, and bilateral shoulder disabilities are related to 
service.  In the alternative, the Veteran alleges that his 
low back and left knee disabilities preexisted his period of 
active service in Kuwait and Iraq (September 2005 to November 
2006), and were aggravated by this service.

Service treatment records (STRs) associated with the claims 
file revealed that the Veteran underwent an annual medical 
certification in March 1995.  It was noted that the Veteran 
sustained a left leg injury while on advanced training in 
Mississippi.  
X-rays taken at that time were negative, and a notation on 
the certificate indicated that the Veteran experienced no 
current problems with the leg.  The Veteran was found fully 
fit for duty.  In another annual medical certification dated 
May 1999, however, the Veteran reported "a shoulder and knee 
problem" since April 1999.  Upon physical examination, the 
Veteran denied having any right shoulder or left knee 
problems, but was nevertheless placed on a temporary physical 
profile for two weeks.  He was found fully fit for duty.  

Also associated with the claims file is a November 2000 
private treatment note from M. Williams, M.D.  According to 
Dr. Williams, he treated the Veteran for a left shoulder 
separation and recommended that the Veteran be excused from 
work for a period of ten days.  During that time, Dr. 
Williams prescribed rest and physical therapy.  

The Veteran also indicated in a May 2003 annual medical 
certification that he underwent knee surgery in September.  
According to the Veteran, he stated that he did not think 
that the knee injury would affect his advanced training 
performance since he was still able to play sports.  He was 
found fully fit for duty.  In June 2003, the Veteran reported 
to sick call with subjective complaints of neck and back pain 
following a motor vehicle accident.  It was noted upon 
physical examination that the Veteran's cervical and lumbar 
spine was tender to palpation.  

At the time of a February 2004 annual medical certification, 
the Veteran stated that he had knee surgery "in the last two 
years."  However, he denied any medical problems at that 
time and was found fully fit for duty.

The Veteran was afforded a clinical evaluation and physical 
examination in March 2004 prior to entering the most recent 
period of active service.  The Veteran provided a medical 
history significant for intermittent back pain and knee 
surgery "2 years ago."  A clinical evaluation and physical 
examination revealed evidence of a left shoulder scar.  
Notations on the examination report also indicated that the 
Veteran had intermittent low back pain, but that this 
condition "does not affect duty performance."  The 
Veteran's history of left knee surgery was also noted, but 
the examiner indicated that there were "no limitations 
remaining by report."  

The Veteran presented to G. Jett, M.D. in December 2004 for a 
magnetic resonance imaging (MRI) scan of his lumbar spine.  
The results of the scan were interpreted to show a large L5 
disc extrusion that impinged on the left S1 nerve root.  
According to Dr. Jett, the Veteran was "totally disabled 
from all activities at  this time."

In a January 2005 annual medical certification, the Veteran 
indicated that he sustained a back injury in July 2004 after 
lifting a duffel bag.  The Veteran subsequently reported 
symptoms of numbness down the leg and an MRI scan showed 
evidence of a large protruding disc at L5.  The Veteran was 
found fully fit for duty.

The Veteran was also afforded a pre-deployment physical 
examination in September 2005.  The Veteran described his 
health at that time as "excellent."  The Veteran was, 
however, found to be "not deployable" because of a dental 
condition.  

The Veteran underwent another pre-deployment physical 
examination in October 2005.  At that time, the Veteran 
described his health as "very good," and denied having any 
medical problems.  The Veteran was found to be 
"deployable."  

The Veteran reported to sick call in February 2006 with 
subjective complaints of a swollen knee and bilateral 
shoulder pain.  Specifically, the Veteran stated that he 
injured his left knee playing basketball.  The examiner noted 
evidence of large effusion and drained 42 cubic centimeters 
of blood-tinged, straw-colored fluid from the knee.  The 
impression was large left knee effusion.  The examiner 
prescribed rest for 24 hours and recommended that the Veteran 
be placed on physical profile thereafter.    

In September 2006, the Veteran presented to sick call while 
stationed in Iraq and reported having back pain.  A Statement 
of Medical Examination and Duty Status dated that same month 
indicated that the Veteran "accidentally" injured his back 
while getting his equipment ready for demobilization.  A 
follow-up Statement of Medical Examination and Duty Status 
dated October 2006 indicated that the Veteran injured his 
back while moving heavy equipment in September 2006.  
According to the author of this statement, the Veteran 
originally injured his back in June 2003 as the result of a 
motor vehicle accident.

The Veteran was afforded a post-deployment physical 
examination in October 2006.  At that time, the Veteran 
expressed concern about his exposure to dust and smoke from 
burning trash, as well as "cuts in nose that bleed from time 
to time."  In an October 2006 medical assessment 
administered prior to separation from service, the Veteran 
reported subjective complaints of back and shoulder pain, as 
well as knee problems.  The examiner described the Veteran's 
back pain as "mild" and noted that it "comes and goes 
twice daily - am and afternoon."  With regard to the 
Veteran's left knee, the examiner noted that the Veteran had 
arthroscopic surgery prior to deployment.  According to the 
examiner, the Veteran's left knee condition was manifested by 
pain, incision, drainage, and a popping feeling twice daily.  
The examiner also noted evidence of bilateral shoulder pain, 
minimal with rotation.    

The Veteran presented to a VA medical facility in December 
2006 for a lumbar spine x-ray.  The impression was DDD.  No 
evidence of fracture or subluxation was found.   

The Veteran underwent a VA Compensation and Pension (C&P) 
joints examination in February 2007.  He stated at the time 
of the examination that he injured his shoulders lifting 
weights while stationed in Iraq and that he had intermittent 
bilateral shoulder pain since then, mostly associated with 
lifting objects or his arms to shoulder height or above.  The 
Veteran also reported left knee pain.  According to the 
Veteran, he initially injured his knee while running (as a 
civilian) and reinjured it while stationed in Iraq.  
Following a physical examination, the examiner diagnosed the 
Veteran as having residuals of a left knee meniscal tear and 
bilateral shoulder tendonitis.  X-rays of the Veteran's 
lumbar spine were interpreted to show severe degenerative 
changes at L5-S1.  

The Veteran also underwent a VA general medical examination 
(GME) that same month.  The Veteran reported having low back, 
left knee, and bilateral shoulder pain at the time of the 
examination.  The onset of the Veteran's back pain was 2003 
following a motor vehicle accident.  The Veteran stated that 
he subsequently reinjured his back lifting heavy equipment 
while stationed in Iraq.  With regard to the Veteran's left 
knee, it was noted that the Veteran underwent surgery in 2002 
following a meniscal tear.  The Veteran subsequently 
reinjured his knee participating in physical training while 
stationed in Iraq.  He also stated that he injured his 
shoulders doing physical training exercises while stationed 
in Iraq.  The impression was DDD with associated muscle 
spasm/disc protrusion at L5-S1 with left S1 radiculopathy, 
bilateral shoulder condition, and left knee pain.  

In this case, a VA examination is necessary as there is 
evidence of low back, left knee, and shoulder disabilities 
prior to the Veteran's period of active service in Kuwait and 
Iraq, during service, and after service.  But, the connection 
between the three is unclear and the evidence of record is 
insufficient to decide the claim.  The previously conducted 
examinations contain only superficial discussion of the 
etiology of the current disabilities, and are not adequate to 
allow resolution of the claims.  Thus, the RO should schedule 
the Veteran for a VA examination to address these issues.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In light of the Board's decision to remand the Veteran's 
claims for additional evidentiary development, the RO should 
also provide the Veteran with complete notice pursuant to the 
Veterans Claims Assistance Act (VCAA) of the information and 
evidence needed to substantiate the service connection claims 
for low back, left knee, and bilateral shoulder disabilities.  

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, the RO should request all relevant VA 
medical records pertaining to the Veteran that are dated from 
March 7, 2007.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act.   The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection for a low 
back, left knee, and bilateral shoulder 
disability on direct and presumptive 
bases, to include as based on aggravation 
of a preexisting disability.
2.  The RO should associate with the 
claims folder any relevant VA medical 
treatment records pertaining to the 
Veteran dated from March 7, 2007 to the 
present.

3.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for a VA examination to ascertain the 
nature and etiology of the Veteran's 
currently diagnosed low back, left knee, 
and bilateral shoulder disabilities.  The 
claims folder must be made available to 
the examiner and the examiner should note 
in the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran clearly and unmistakably (i.e., 
undebatably) had low back, left knee, and 
bilateral shoulder disabilities prior to 
his period of service from September 2005 
to November 2006.  If so, the examiner is 
asked to express an opinion as to whether 
there was a permanent increase in the 
severity of the underlying pathology 
associated with the Veteran's low back, 
left knee, and bilateral shoulder 
disabilities which occurred during 
service, and in particular, as a result of 
the February and September 2006 in-service 
injuries.  If the examiner answers this 
question affirmatively, the examiner is 
then asked to express an opinion as to 
whether the increase in severity is 
clearly and unmistakably (i.e., 
undebatably) due to the natural progress 
of the disease.  If the examiner 
determines that the Veteran's low back, 
left knee, and bilateral shoulder 
disabilities did not increase in severity 
during service, the examiner should 
indicate as such.  Temporary or 
intermittent flare-ups during service are 
not sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted to 
symptoms, is worsened.  The examiner must 
provide a complete rationale for any 
stated opinion.

If the examiner determines that the 
Veteran's low back, left knee, and 
bilateral shoulder disabilities did not 
clearly and unmistakably (i.e., 
undebatably) exist prior to his period of 
service from September 2005 to November 
2006, the examiner is asked to indicate 
whether any current low back, left knee, 
and bilateral shoulder disabilities are at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
Veteran's period of active military 
service, and particularly to his service 
in Kuwait and Iraq.  The examiner must 
state whether the Veteran reports a 
continuity of low back, left knee, and 
bilateral shoulder problems since service 
and acknowledge such statements made by 
the Veteran, if any, in offering the 
opinion.  The examiner must provide a 
complete rationale for any stated opinion.
   
4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




